Title: Orders, 15 October 1755
From: Washington, George
To: 



Winchester: October 15th 1755

Captain Woodward for the Day—Parole Bedford.
Tomorrow one Subaltern, one Sergeant, one Corporal, one Drummer, and twenty five private men, for the Guard—The Recruits to be completely armed, as far as they will go—The orders given at Fredericksburgh, to have the Rolls called three times a day, are always to be observed; and the Officers are, at calling the Rolls in the Evening, to see that the men have their arms in good Order and Repair. The Officers of each Company, are to see that the men distinguish their arms by some particular mark, which the Subalterns are to enter in a Book, they are to keep for that purpose. Lieutenant Campbells Recruits are to be joined with those under the Command of Captain Waggener, until further Orders. The Commanding Officers of the Recruits are to give in a Return of the arms they have received, and what kinds they want to complete them—If any of the men want Haversacks their Officers are to apply for Orders for Linen for that purpose, and see it immediately made up; Blankets are to be delivered by the Commissary to those of Lieutenant Campbells Recruits, who have not received Rugs, for which he is to pass his Receipt to the Commissary.
